SUGG, Justice:
This is an appeal from the Chancery Court of Rankin County. The complainant, St. Paul Fire & Marine Insurance Co., filed a bill of complaint for a declaratory judgment for an adjudication of the rights and obligations of the parties under a contract of insurance issued to the defendant, Hinds-Rankin Metropolitan Water & Sewer Association. Defendant’s general demurrer to the bill was overruled and an interlocutory appeal was granted under the authority of Miss.Code Ann. § 11-51-7 (1972).
This Court has consistently refused, except where authorized by statute, to grant declaratory judgments where no affirmative, coercive or executory aid of the court is sought. Cliburn v. Cliburn, 209 Miss. 631, 48 So.2d 126 (1950); Bobo v. Christian, 199 Miss. 433, 25 So.2d 325 (1946); White v. Franklin, 165 Miss. 729, 140 So. 876 (1932). There are cogent arguments for equity courts to exercise the power to grant declaratory judgments by molding decrees in accordance with the needs of its petitioners so that equity courts would always remain flexible and elastic; however, this is not a proper case for declaratory relief. We therefore reverse the decree overruling defendant’s demurrer.
Reversed and remanded.
RODGERS, P. J., and PATTERSON, SMITH and ROBERTSON, JJ., concur.